WINTER, Circuit Judge,
concurring specially:
I concur in the judgment of the court and in parts of its opinion; but since my concurrence rests in part on grounds different from those assigned by the majority, I append this statement of my separate views.
I have no doubt that Teamsters invalidates our affirmance of the district court’s conclusion that the company’s seniority system violated Title VII, and that we must vacate this portion of our judgment and remand, giving to affected employees the right to present additional evidence and giving to the union the right to have the judgment against it vacated. Where my reasoning differs from that of the majority is with respect to plaintiff’s alleged cause of action under § 1981.
I readily agree that under § 1981, standing alone, the plaintiffs’ only cause of action was their initial discriminatory employment. Unlike Title VII (42 U.S.C. § 2000e-2(a)(1)), which proscribes discriminatory hiring or firing of an employee and other discrimination with respect to “compensation, terms, conditions, or privileges of employment,” 1 § 1981 merely guarantees the *476black employee the same right to contract for his services “as is enjoyed by white citizens.” The right guaranteed by § 1981 was denied when black employees were denied the right to be hired in certain classifications of jobs because of their race. But having obtained initial employment in classifications in which they were acceptable, I find no subsequent violation of § 1981 by reason of the seniority provisions of the bargaining contract. After initial employment, the right of blacks to contract was not abridged by reason of their race.
As the majority describes, the seniority provision of the bargaining contract was facially neutral, applying to both white and black employees if they transferred to the higher paying position of line driver. Both black and white employees were subject to loss of their former departmental seniority and in the event of a transfer they would be required to start at the bottom of the seniority list for line drivers even though they may have had more employment seniority than line drivers higher on the ladder. The conclusion that the operation of the seniority provision of the bargaining contract to freeze blacks in the less desirable jobs for which they had been hired did not violate § 1981 is supported by Watkins v. United Steelworkers Local 2369, 516 F.2d 41, 49-50 (5 Cir. 1975).2 Although Afro-American Patrolmen’s League v. Duck, 503 F.2d 294 (6 Cir. 1974), and Macklin v. Spector Freight Systems, 156 U.S.App.D.C. 69, 478 F.2d 979 (1973), reach a different result, I am more persuaded by Watkins.
If I am correct that the plaintiffs’ sole claim under § 1981 was their original discriminatory employment, that claim was barred by North Carolina’s three-year statute of limitations, as defendants pleaded in their answers to plaintiffs’ amended complaint. See North Carolina Gen.Stat. § 1-52(1).
Unlike the majority, I think that § 1988 has nothing to do with this case. The thesis of the majority is that § 1988 imports into § 1981 both Title VII and the judicial gloss which has been placed upon it. The majority says that by virtue of § 1988 the discriminatory practices and procedures of the company, including a facially neutral seniority system which perpetuates past dis-criminations, held to be a violation of Title VII in Griggs v. Duke Power Co., 401 U.S. 424, 430, 91 S.Ct. 849, 28 L.Ed.2d 158 (1971), are now also outlawed by § 1981. Stated more simply, § 1981, despite the limited scope of its language, now outlaws that which was proscribed under Title VII. But, the majority reasons, the limitation on Griggs articulated in Teamsters, as a result of § 703(h) of Title VII, is also imported into § 1981 with the result that plaintiffs are not entitled to relief under § 1981. With this reasoning, I disagree.
Section 1988 speaks of the “exercise” of the jurisdiction of the federal courts in civil and criminal matters conferred on them by the Civil Rights Acts and the “enforcement” of those statutes. It requires that both the exercise of jurisdiction and the enforcement of the substantive law be in conformity with the laws of the United States “where such laws are suitable to carry the same into effect.” But in all cases in which federal laws “are not adapt*477ed to the object, or are deficient in the provisions necessary to furnish suitable remedies [emphasis added], the common law, as modified and changed by the constitution and statutes of the State wherein the court ... is held . . . shall” be applied “so far as the same is not inconsistent with the Constitution and laws of the United States.”
I would stress that “exercise” of jurisdiction and “enforcement” refer to the remedies available and not to the threshold determination of whether a provision of the Act has been violated. Of course, I do not doubt that § 1988 imports into § 1981 many provisions of federal and state law to cover situations in which § 1981 is silent. A good example is the North Carolina statute of limitations which I think bars plaintiffs’ recovery under § 1981 in the instant case. Incorporation of a state statute of limitations relates to remedy and not to the right to be enforced. In short, the provisions of state and federal law which are imported into § 1981 do not relate to the substantive proscriptions of § 1981; they relate solely to how remedies for acts illegal under § 1981, standing alone, are to be redressed.
Support for my view is found in both Sullivan v. Little Hunting Park, 396 U.S. 229, 90 S.Ct. 400, 24 L.Ed.2d 386 (1969), and Moor v. County of Alameda, 411 U.S. 693, 93 S.Ct. 1785, 36 L.Ed.2d 596 (1973). In Sullivan where the pertinent issue was the measure of damages to be applied for a violation of § 1982, the Court relied on § 1988 to authorize resort to the state rule which appeared best to serve the policies expressed in the federal statutes. What impresses me is the clear implication in both the majority and dissenting opinions that the sole effect of § 1988 is to provide a remedy for violation of the Civil Rights Acts.
Moor is even more specific on the point. There the question was whether state law could be invoked under § 1988 to render a municipality liable for its violation of § 1983, notwithstanding that, under federal law, a municipality had been held not to be a “person” amenable to suit under § 1983. The Court held that it could not, but significantly it rested its view not primarily or solely on the language of § 1988 which made inapplicable “inconsistent” state rules, but on the ground that § 1988 “was [not] meant to authorize the wholesale importation into federal law of state causes of action — not even one purportedly designed for the protection of federal civil rights.” (Footnote omitted.) 411 U.S. at 703-04, 93 S.Ct. at 1793.
I recognize that Moor was concerned with the application of state law to expand the scope of one of the Civil Rights Acts, while in the instant case we are concerned with the use of federal law to give an expanded meaning to § 1981. But I see no ground for distinction in determining the purpose and effect of § 1988, and I therefore read Moor to hold that § 1988 does not incorporate into and expand § 1981 by the provisions of Title VII, with or without their judicial gloss.
In summary, my reason for denying plaintiffs’ recovery under § 1981 is that the only causes of action which plaintiffs have under § 1981 are time-barred.

. Section 2000e -2(a)(2) also proscribes the limitation, segregation or classification of employees or applicants for employment in any way which would deprive or tend to deprive them of *476employment opportunities or adversely affect their status as employees because of their race.


. Chance v. Board of Examiners, 534 F.2d 993, 998 (2 Cir.), cert. denied, 431 U.S. 965, 97 S.Ct. 2920, 53 L.Ed.2d 1060 (1977), and Waters v. Wisconsin Steel Works, 502 F.2d 1309, 1320 n.4 (7 Cir. 1974), cert. denied, 425 U.S. 997, 96 S.Ct. 2214, 48 L.Ed.2d 823 (1976), reach the same result, Chance by the theory that § 703(h) was an implied repeal of § 1981. Waters is more difficult to fathom because the court did not discuss the issue other than to remark that “[h]aving passed scrutiny under the substantive requirements of Title VII, the employment seniority system [utilized by Wisconsin Steel] is not violative of 42 U.S.C. § 1981.” I disagree with the rationale of Chance and also with that of Waters if Waters ’ rationale is that of implied repeal. If the majority’s citation of these cases is intended to constitute implied approval of their theory of implied repeal, I disassociate myself from this view. Because Johnson v. Railway Express Agency, Inc., 421 U.S. 454, 457-61, 95 S.Ct. 1716, 44 L.Ed.2d 295 (1975), made plain that § 1981 and Title VII were intended to be supplementary and not mutually exclusive, I think that neither can be an implied repeal of the other.